Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,507,115. Although the claims at issue are not identical, they are not patentably distinct from each other because both the granted patent and present application disclose a vertebral implant assembly including a prosthetic vertebral body for insertion into a spinal column having a fastener receiving member, a pedicle fastener having two distinct threaded fastening portions, a first fastening portion having finer threading than the second, and having a central aperture for receiving a guidewire therethrough.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,819,922 to Sweeney in view of U.S. Patent Pub. No. 2005/0245933 to Sevrain in view of U.S. Patent Pub. No. 2009/0112269 to Lieberman et al.  
Regarding claim 1, Sweeney discloses a vertebral implant assembly (10). The assembly includes a prosthetic vertebral body (i.e., body defined by 12, 14, 16 and 18, Column 3, lines 25-35) capable of being inserted into a spinal column, the prosthetic vertebral body having a fastener receiving member (32, Column 3, lines 53-55, see Figure 6).
Yet, Sweeney fails to disclose a pedicle fastener having at least two distinct fastening portions, the distinct fastening portions comprising a first fastening portion receivable by the fastener receiving member of the prosthetic vertebral body, and a second fastening portion configured to fasten to cancellous bone, wherein both the first and second fastening portions are threaded, and wherein the thread of the first fastening portion is finer than the thread of the second fastening portion.
However, Sevrain teaches a pedicle fastener (42, ¶39) having at least two distinct fastening portions (44 and 46, ¶39), the distinct fastening portions comprising a first fastening portion (44) receivable (i.e., capable of being received by the fastener receiving member of the prosthetic vertebral 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Sweeney’s vertebral implant assembly with a pedicle screw having different threaded sections to penetrate material/matter with varying mechanical requirements as taught by Sevrain, since such a modification would provide a fastener that can securely anchor vertebral implants into the spinal column and provide long term stability and solidity by favoring a fusion with the bone (¶56 of Sevrain).
The modified vertebral assembly further lacks the pedicle fastener having a central aperture running along an axis through each fastening portion for receiving a guide wire there through.
However, Liebermann teaches a fastener (100) having a central aperture (the fastener can be cannulated to receive a guidewire (¶52) along an axis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of a fastener having a central aperture as taught by Lieberman, to the vertebral assembly as per Sevrain and Sweeney, in order to provide a means for guiding the pedicle fastener using a guide wire to allow for the desired alignment of the pedicle fastener with respect to bone and the prosthetic vertebral body (¶52 of Lieberman).
Regarding claim 2, the modified Sweeney’s vertebral assembly has wherein the diameter of the threads on the second fastening portion (46 of Sevrain) is greater than the diameter of any part of the first portion (44 of Sevrain) (See Figure 5 of Sevrain). 
Regarding claim 3, the modified Sweeney’s vertebral assembly has wherein the threaded portion (72 of Sevrain) of the first fastening portion (44 of Sevrain) has a greater number of threads per 
Regarding claim 4, the modified Sweeney’s vertebral assembly has wherein the second fastening portion (46 of Sevrain) is cancellous threaded (¶39 of Sevrain) and the thread (72) on the first fastening portion (44) is configured to (capable of being fasten to a metal or plastic contact). 
Regarding claim 5, the modified Sweeney’s vertebral assembly has wherein the first fastening portion (44 of Sevrain) is attachable (i.e., capable of being attached to the second fastening portion to form an integrated pedicle fastener) (see Figure 5 of Sevrain). 
Regarding claim 6, the modified Sweeney’s vertebral assembly has wherein the first fastening portion (44 of Sevrain) is attachable (i.e., capable of being attached to an end of the second fastening portion) (see Figure 5 of Sevrain). 
Regarding claim 7, the modified Sweeney’s vertebral assembly has wherein the first fastening portion (44 of Sevrain) is insertable (i.e., capable of being inserted to an end of the second fastening portion) (see Figure 5 of Sevrain). 
Regarding claim 8, the modified Sweeney’s vertebral assembly has wherein the first fastening portion (44 of Sevrain) and the second fastening portion (46 of Sevrain) form one integral unit (see Figure 5 of Sevrain). 
Regarding claim 9, the modified Sweeney’s vertebral assembly has wherein the first fastening portion (44 of Sevrain) and the second fastening portion (46 of Sevrain) are distinct connectable units, which join to form the pedicle fastener (see Figure 5 of Sevrain). 
Regarding claim 11, the modified Sweeney’s vertebral assembly has wherein a portion (66 of Sevrain) of the first fastening portion (44 of Sevrain, ¶46) is insertable (i.e., capable of being to an end of the second fastening portion). 

Regarding claim 13, the modified Sweeney’s vertebral assembly further comprising an artificial disc (40 of Sweeney, Column 4, lines 1-5) configured to (i.e., capable of being inserted adjacent to the prosthetic vertebral body in a spinal column) (see Figure 11 of Sweeney). 
Regarding claim 14, the modified Sweeney’s vertebral assembly has wherein the artificial disc (40 of Sweeney, Column 4, lines 1-5) has pivoting or compressible portion (46 of Sweeney, In Column 3, lines 60-67 states the core (46) is made of rubber) to facilitate (i.e., capable of facilitating range of motion of a spinal column when the artificial disc is inserted in the spinal column) (see Figure 8 of Sweeney). 
Regarding claim 15, the modified Sweeney’s vertebral assembly has wherein the artificial disc (40 of Sweeney, Column 4, lines 1-5) comprises a compressible elastomeric portion (46 of Sweeney, In Column 3, lines 60-67 states the core (46) is made of rubber) (see Figure 8 of Sweeney). 
Regarding claim 16, the modified Sweeney’s vertebral assembly has wherein the prosthetic vertebral body (i.e., body defined by 12, 14, 16 and 18, of Sweeney, Column 3, lines 25-35) is expandable (i.e., capable of being expanded in vertical direction in the longitudinal direction of the spine when inserted therein) (see Figures 11-12 and column 3, lines 35-43 of Sweeney). 
Regarding claim 17, Sweeney discloses a vertebral implant assembly (10). The assembly includes a prosthetic vertebral body (i.e., body defined by 12, 14, 16 and 18, Column 3, lines 25-35) capable of being inserted into a spinal column, the prosthetic vertebral body having a fastener receiving member (32, Column 3, lines 53-55) (see Figure 6).
Yet, Sweeney fails to disclose a pedicle fastener having at least two distinct fastening portions, the distinct fastening portions comprising a first fastening portion receivable by the fastener receiving portion of the prosthetic vertebral body, and a second fastening portion configured to fasten to 
However, Sevrain teaches a pedicle fastener (42, ¶39) having at least two distinct fastening portions (44 and 46, ¶39), the distinct fastening portions comprising a first fastening portion (44) receivable (i.e., capable of being received by the fastener receiving portion of the prosthetic vertebral body), and a second fastening portion (46) configured to (capable of being fasten to cancellous bone) and wherein the major diameter of a thread (60) on the second portion (46) is greater than the major diameter of a thread (72) on the first portion (44) (see Figure 5).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Sweeney’s vertebral implant assembly with a pedicle screw having different threaded sections to penetrate material/matter with varying mechanical requirements as taught by Sevrain, since such a modification would provide a fastener that can securely anchor vertebral implants into the spinal column and provide long term stability and solidity by favoring a fusion with the bone (¶56 of Sevrain).
The modified vertebral assembly further lacks the pedicle fastener having a central aperture running along an axis through each fastening portion for receiving a guide wire there through.
However, Liebermann teaches a fastener (100) having a central aperture (the fastener can be cannulated to receive a guidewire, (¶52) along an axis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of a fastener having a central aperture as taught by Lieberman, to the vertebral assembly as per Sevrain and Sweeney, in order to provide a means for guiding the pedicle fastener using a guide wire to allow for the desired alignment of the pedicle fastener with respect to bone and the prosthetic vertebral body (¶52 of Lieberman).
. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Sevrain and further in view of Lieberman, as applied to claim 1 above.
Regarding claim 10, the modified Sweeney’s vertebral assembly discloses all of the features/elements as claimed except for wherein the fastener receiving member is threaded to receive the first fastening portion. 
However, Sweeney, in an alternative embodiment teaches a threaded fastener receiving member (122, column 6, lines 1 and 2, see Figure 18) to receive the pedicle screws (118) (see Figure 15 of Sweeney).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of a threaded fastener receiving member as taught by Sweeney, to the modified vertebral assembly as per Sweeney, Sevrain and Lieberman, as an alternative means to securely fasten the vertebral prosthesis’s components.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,938,858 to Miller et al. in view of U.S. Patent No. 7,819,922 to Sweeney. 
As to claim 19, Miller discloses a vertebral implant apparatus (1). The apparatus inlcudes a prosthetic vertebral body (i.e., defined by 3, 5 and 7) capable of being inserted into a spinal column, the prosthetic vertebral body (i.e., defined by 3, 5 and 7)  having a vertical axis (see the dotted line in Figure 2) aligned in a general longitudinal direction of the spinal column when inserted therein (see Figure 1); a receiver (7) shaped for (i.e., capable of receiving a pedicle fastener), the receiver comprising a polyaxial head 
However, Miller fails to disclose a receiver extending from a side of the prosthetic vertebral body. 
Sweeney discloses a vertebral implant (10) including a receiver (32) extending from a side of the prosthetic vertebral body (18, Fig. 1) for receiving pedicle fasteners (34, Fig. 11, Col. 4, Lines 29-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Miller’s vertebral implant assembly with the pedicle screw receiver modification as taught by Sweeney to allow for fixation of the device using pedicle screws (Col. 4, Lines 29-45). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 19 above, in view of U.S. Patent Pub. No. 2005/0245933 to Sevrain.
Regarding claim 20, Miller discloses all of the features/elements as claimed except for a pedicle fastener having at least two distinct fastening portions, the distinct fastening portions comprising a first fastening portion receivable by the receiver of the prosthetic vertebral body, and a second fastening portion configured to fasten to cancellous bone, wherein both the first and second fastening portions are threaded, and wherein the thread of the first fastening portion is finer than the thread of the second fastening portion.  
However, Sevrain teaches a pedicle fastener (42, ¶39), having at least two distinct fastening portions (44 and 46), the distinct fastening portions comprising a first fastening portion (44) receivable (capable of being received by the receiver of the prosthetic vertebral body), and a second fastening portion (46) configured to (capable of being fasten to cancellous bone), wherein both the first and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Miller’s vertebral implant assembly with a pedicle screw having different threaded sections to penetrate material/matter with varying mechanical requirements as taught by Sevrain, since such a modification would provide a fastener that can securely anchor vertebral implants into the spinal column and provide long term stability and solidity by favoring a fusion with the bone (¶56 of Sevrain).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775